Luke, J.
1. “Theft of articles from a warehouse platform, used for the purpose of carrying goods into the warehouse and removing them therefrom, as well as for the temporary deposit of goods, is larceny from the house.” Wilson v. State, 9 Ga. App. 297 (70 S. E. 1125). The exception to the charge of the court is without merit.
2. The evidence, though weak on the question of intent, authorized the verdict, which has the approval of the trial judge. Eor no reason assigned was it error to overrule the .motion for a new trial.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., eoneur.

The court charged the jury that “if articles are stolen from a warehouse or depot platform, as alleged in this indictment, and if such a platform is attached to the warehouse and part of the appurtenances belonging to that warehouse, and is used for the purpose of carrying goods into and from such warehouse or depot for the storage or temporary deposit of freight (all of which the jury shall determine from the evidence in the case), the offense would be larceny from the house.” In the motion for a new trial it was alleged that the court erred in so charging.
G. Y. Harrell, for plaintiff in error.
O. F. McLaughlin, solicitor-general, contra.